DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previous claim rejection made under 35 U.S.C. 102 (a)(1) over Itaconix (RevCare NE 100S-Technical Data Sheet, January 2017) as evidenced by applicant’s own disclosure, which was indicated in the Office action dated September 17, 2020, is withdrawn in view of applicant’s amendment made to claims 1 and 20 which requires a plant extract preservative. 
Previous claim rejection made under 35 U.S.C. 103 over Itaconix and applicant’s own disclosure and further in view of Sulzbach et al. (US 2012/0244082 A1) is withdrawn in view of the same reason.  
New rejections are made to address the amended claims. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was 
1.	Claims 1, 4-8, 13, 15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Itaconix (RevCare NE 100S-Technical Data Sheet, January 2017, ver. 1.3, cited in IDS ) or Castle (“Styling hair-naturally: RevCare NE 100S Styling Resin, November 15, 2016, Revolymer, cited in IDS) as evidenced by applicant’s own disclosure and in view of Barton et al. (US 2010/0221202 A1, published September 2, 2010) (“Barton” hereunder).
Applicant admits that the film forming polymer of the formula (I) in claim 1 is preferably the product “RevCare NE100S” from Itaconix LLC.  See published specification, [0019].  
Both Itaconix and Castle disclose substantially identical hair gel formulations sodium polyitaconate (RevCare NE 100S) in 6 wt % based on the total weight of the composition and hydroxyethylcellulose in 2 wt %.  See instant claims 1, 4, 5, 6, 13, and 20. 
Neither or Itaconix or Castle discloses plant extracts as required in present claims 1 and 20. 

It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Itaconix or Castle and incorporate to the disclosed hair gel the plant extracts (i.e., rosemary, pine bark and/or ginko extracts) as motivated by Barton.  The skilled artisan would have been motivated to do so, as 1) all of the references are directed hair care products, and 2) Barton teaches using the natural antioxidant agents are used in cosmetic products to protect hair from free radical damages.  Since Barton teaches that the plant extracts can be used in gel formulations, the skilled artisan would have had a reasonable expectation of successfully producing a stable and enhanced hair gel with antioxidant properties by combining the teachings of the references. See Barton [0057]; instant claims 1 and 20. 
Regarding claim 7, the formulation contains 89 wt % of water. 
Regarding claim 8, the degree of neutralization of the same polymer provided by the same source that are used in the present invention and in the Itaconix disclosure is inherently the same. 
Regarding claim 15, the hair gel formulation contains glycerin (C3H8O3) and water. 

2.	Claims 14 is rejected under 35 U.S.C. 103 as being unpatentable over Itaconix or Castle as evidenced by applicant’s own disclosure and Barton as applied to claims 1, 4-8, 13, 15 and 20 as above, and further in view of Sulzbach et al. (US 2012/0244082 A1, published September 27, 2012) (“Sulzbach” hereunder).
Neither Itaconix or Castle discloses the thickening agents of instant claim 14. 
Sulzbach teaches that hydroxyethylcellulose, guar gum and xanthan gum are well-known thickening polymer for aqueous and/or aqueous-alcoholic medium in hair styling gel formulations.  See [0013]. 
Substituting art-recognized functional equivalent used for the same purposes is prima facie obvious.  See MPEP 2166.04, II.  In this case, Sulzbach establishes that hydroxyethylcellulose in Itaconix and guar gum or xanthan gum are well known as thickening polymers in formulating hair styling gels.  Thus substituting one for the other to control the viscosity of the Itaconix hair gel would have been prima facie obvious.  

Response to Arguments
Applicant's arguments filed on November 24, 2020 have been fully considered but they are not persuasive. 
Applicant asserts that the publication date of Itaconix reference is uncertain and may not be valid as prior art.  Applicant argues that the “creation date” (2/20/2017)  of the document according to metadata is inconsistent with the publication dated (1/20/2017) as printed in the document, and also argues that the latest modified date is September 2, 2020 according to the web source. However, applicant submitted the document on IDS on February 13, 2020, which is before that date, and the information relied upon to make the rejection by the examiner (i.e., the natural hair gel formulation) is identical to the information currently available online since the alleged modification date. Also, regardless of whether the creation date is January or February of 2017, both dates are before the earliest filing date of the present application. Furthermore, in good faith, examiner has relied on applicant’s information that the publication of the document is January of 2017.  Since 1) there is no statement or evidence of record to show why verification of the publication date could not have been made despite due diligence before the examination of the application; 2) the disparity between the creation date of printed publication date of the pdf document is not significant; and 3) any possible “modification” on September 2020 could not have affected the actual information relied upon by the examiner, examiner views that the Itaconix document is still a valid prior art reference.  For the sake of compact prosecution and as a courtesy to applicant, the Castle reference, cited above, has been further considered should the Itaconix reference be invalidated.  

Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GINA C JUSTICE/           Primary Examiner, Art Unit 1617